Citation Nr: 0215636	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  01-03 910	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to an increased initial rating higher than 10 
percent for the service-connected tinnitus, to include on an 
extraschedular basis.  

(The issue of an increased initial rating for the service-
connected bilateral hearing loss disability will be the 
subject of a later decision.)  



REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
January 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision of the RO.  

In a May 2002 rating decision, the RO granted secondary 
service connection and assigned a 30 percent rating for 
headaches, effective on June 12, 2001.  In a recently 
received statement, the veteran voiced his disagreement with 
the assigned 30 percent rating.  As this matter has not been 
developed for appellate review, it is referred back to the RO 
for appropriate action.  

The Board is undertaking additional development on the issue 
of an increased initial evaluation for a bilateral hearing 
loss disability; pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  




FINDING OF FACT

On June 14, 2001, after the filing of his VA Form 9 but prior 
to the promulgation of a decision in the appeal, the Board 
received written notification from the veteran that a 
withdrawal of this appeal of the claim for an increased 
rating for the service-connected tinnitus was requested.  



CONCLUSION OF LAW

The criteria for the withdrawal of his Substantive Appeal 
referable to his claim for an increased rating for the 
service-connected tinnitus by the veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the veteran expressed disagreement with the initial 
10 percent rating assigned to his service-connected tinnitus, 
and perfected an appeal on this issue, he submitted VA Form 
21-4138 on June 14, 2001, and stated that he desired to 
"drop my appeal for tinnitus", and where he instead filed a 
claim for secondary service-connection for headaches, due to 
tinnitus.  He also stated that he desired to maintain his 
appeal for [an increased original evaluation in] his service-
connected hearing loss disorder.  

The Board notes that service-connection for headaches has 
been established, and that the veteran disagreed with the 
initial evaluation assigned; however, a review of the record 
shows that this issue is not currently in appellate status, 
and thus, is not properly before the Board at this time.  

With respect to the tinnitus issue, under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2001).  

Withdrawal may be made by the veteran or by his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the veteran personally without 
the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2001).  

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of error of fact or law for appellate 
consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.  



ORDER

The appeal of the claim for an increased original rating for 
the service-connected tinnitus, to include on an 
extraschedular basis, is dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


